Exhibit 10.1

 

January 5, 2010

 

Mr. Steven J. Bensinger

 

Dear Steve,

 

I am pleased to confirm the details of our offer of employment to join The
Hanover Insurance Group, Inc. (“THG” or the “Hanover”). As we discussed, you
would join the Hanover on Wednesday, January 6, 2010, initially with the title
Executive Vice President- Senior Finance Officer, reporting to Frederick H.
Eppinger, President and Chief Executive Officer of THG. You would have such
duties and responsibilities as shall be assigned to you by Mr. Eppinger. Our
expectation is that Mr. Eugene Bullis would continue as Chief Financial Officer
and Principal Accounting Officer until March 12, 2010. At that time, you would
assume the responsibilities and title of Chief Financial Officer and the
responsibilities of Principal Accounting Officer. The material terms and
conditions of this offer letter are contingent upon approval from the
Compensation Committee of the Board of Directors for which we have received
approval. The offer is also contingent upon a satisfactory reference and
background check which has been completed based on your prior written
authorization. The terms of your employment are as follows:

 

 

1.

Effective on your first day, your salary will be payable in biweekly
installments of approximately $20,769.23, which annualizes to $540,000. Our
current performance management practices include annual performance reviews with
performance measures which include predetermined goals. Salaries for senior
officers are generally reviewed every 18-24 months.

 

 

2.

You will participate in the 2010 Annual Short-Term Incentive Compensation
Program (IC) at a target of 90% of your 2010 year-end base salary; you will have
the potential to earn up to 2x this target award. The target financial goals
will be established by the Compensation Committee in February in accordance with
The Hanover Insurance Group, Inc. 2009 Short-Term Incentive Compensation Plan.
Any IC payment is contingent upon you being employed at The Hanover Insurance
Group, Inc. at the time the payment is made and is otherwise subject to the
terms and conditions of the program.

 

 

3.

In conjunction with your commencement of employment with THG, you will be
granted equity awards with an aggregate targeted value of approximately
$1,000,000, as set forth below. The awards will be comprised of a combination of
(1) stock options, (2) time-based restricted stock units (“RSUs”) and (3)
performance-based restricted stock units (“PBRSUs”). The stock options and RSUs
will be granted on your date of hire and will have a grant price based on the
closing price of THG shares on such date. We will determine the number of PBRSUs
to grant to you based on the closing price of THG shares on that date, but the
actual grant of PBRSUs will not occur until such date as the Compensation
Committee makes annual grants to other executive officers of THG, which date is
expected to be during the week of February 22, 2010. The grant of all such
equity based awards are subject to approval by the Compensation Committee of the
Board of Directors. Such stock options, RSUs and PBRSUs shall be subject to the
terms and conditions of The Hanover Insurance Group, Inc. 2006 Long-Term
Incentive Plan, the terms established by the Compensation Committee and the
terms and conditions set forth in the applicable grant agreements.

 

 

4.

You will receive a sign-on bonus of $200,000 (gross), payable as soon as
practicable after your date of hire. In the event you voluntarily terminate your
employment, or are terminated for cause, prior to the third anniversary of your
date of hire, you hereby agree to return such amount in full. As used in this
paragraph, the term “cause” is defined to include, but is not limited to, acts
of insubordination, unlawful conduct, misconduct designed to harm the business
or reputation of the Hanover, violation of company policy, including its code of
conduct, or any conduct (including prior acts) that may be harmful to Hanover’s
reputation or

 

--------------------------------------------------------------------------------

otherwise may prevent you from effectively conducting your responsibilities as
the Company’s CFO.

 

 

5.

You will be eligible to participate in The Hanover Insurance Group’s benefit
programs, including, but not limited to, Group Medical, Dental, Life, Short and
Long Term Disability Insurance, and The Hanover Insurance Group Retirement
Savings Plan. Eligibility for and entitlement to benefits are determined by the
terms and conditions of the applicable benefit plans. A special attachment
includes information on our Nonqualified Retirement Savings Plan, which is
available to those employees who may have total compensation (annualized salary
and bonuses) in excess of certain statutory limits (currently $245,000 or more).

 

 

6.

You will be eligible to receive relocation assistance under the current Hanover
Insurance Group Relocation program. If your employment with the Hanover is
terminated within two years of your hire date under any of the circumstances
described in the Relocation Expense Agreement, then you agree to repay all or a
portion of the amounts paid under this program pursuant to the terms and
conditions of such agreement. A copy of the program is enclosed for your
information. In order to receive this benefit, it is required that you sign and
return the enclosed Relocation Expense Agreement.

 

 

7.

You will be eligible to participate in the financial planning program currently
available to other senior executives. Additional information will be provided.

 

 

8.

You will be eligible to earn four (4) weeks vacation annually.

 

 

9.

Subject to the approval of the Compensation Committee of the Board of Directors,
you will also be eligible to participate in The Hanover Insurance Group, Inc.
Amended and Restated Employment Continuity Plan (the “Change-in-Control Plan”)
as an “Executive Tier Participant” with a 3X “Multiplier”.

 

 

10.

As a condition of employment, all employees will be paid through Electronic
Funds Transfer (EFT). You may have your pay deposited into as many as four
accounts.

 

 

11.

Under the Federal immigration law, you will be required to complete an I-9 form
verifying your employment eligibility in the United States. Refer to the
enclosed materials for a list of acceptable forms of documentation. Be sure to
bring the appropriate documents with you to New Employee Orientation on your
first day of work.

 

 

12.

This offer letter briefly summarizes some of the terms and conditions of your
employment. This letter is not and should not be construed as an employment
contract. Employment at the Hanover Insurance Group is at-will. This means that
you or the Company can terminate the employment relationship at any time, for
any reason or no reason at all, with or without cause or notice.

 

As a condition of your employment, you agree that you will (i) not, directly or
indirectly, during the term of your employment with the Hanover, and for a
period of one year thereafter, hire, solicit, entice away or in any way
interfere with the Hanover’s relationship with, any of its officers or
employees, or in any way attempt to do so or participate with, assist or
encourage a third party to do so, (ii) at all times neither disclose any of the
Hanover’s confidential or proprietary information to any third party, nor use
such information for any purpose other than for the benefit of the Hanover and
in accordance with Hanover policy, (iii) not, during the term of your employment
with the Hanover, and for a period of one year thereafter, interfere with or
seek to interfere with, the Hanover’s relationships with any of its
policyholders, customers, clients, agents or vendors and (iv) at all times
comply with the Hanover’s Code of Conduct and other policies and procedures as
in effect from time to time.

 

For the purposes of this provision, “confidential” or “proprietary” information
shall include any information concerning the business, prospects, and goodwill
of the Hanover including, by way of illustration and not

 

--------------------------------------------------------------------------------

limitation, all information (whether or not patentable or copyrightable) owned,
possessed or used by the Hanover including, without limitation, any agent or
vendor information, client information, potential agent or client lists, trade
secrets, reports, technical data, computer programs, software documentation,
software development, marketing or business plans, unpublished financial
information, budgeting/price/cost information or agent, broker, employee or
insureds lists or compensation information, except to the extent such
information is otherwise legally and publicly available.

 

Please be advised that to the extent you are subject to any employment or
contractual obligations to your current or past employer(s), the Hanover expects
you to comply with such obligations and to inform the Hanover accordingly. You
acknowledge that you have provided the Hanover with copies of any agreement or
employment policy, including any code of conduct, that may set forth your
continuing obligations to your current or past employer(s), and that you are not
aware of any agreement or employment policy that will prevent you from
fulfilling your responsibilities to the Hanover.

Once again, congratulations Steve! We are truly excited to have you join our
team! Please don’t hesitate to call me if you have any questions or concerns.

 

Sincerely,

 

/s/ Bryan D. Allen

Bryan D. Allen

VP Chief HR Officer

 

Signed:

 

/s/ Steven J. Bensinger

January 5, 2010

_________________________________

___________________

Mr. Steven J. Bensinger

Date

 

 

cc: Frederick H. Eppinger

 

J. Kendall Huber

 

Deborah Mathews Finch

 

 

 

 